Citation Nr: 0722251	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to and increased rating for shell fragment 
wounds of the left foot, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, with an evaluation of 30 percent, effective April 24, 
2003; and continued a noncompensable disability rating for a 
shell fragment wound of the left foot. 

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing in March 2006.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in August 2004, May 2005, and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran contends he is entitled to higher disability 
ratings for his service- connected PTSD and shell fragment 
wound of the left foot.  

In a November 2004 rating decision, the RO granted service 
connection for PTSD, with an evaluation of 30 percent, 
effective April 24, 2003.  The RO also continued a 
noncompensable (0 percent) disability rating for a shell 
fragment wound of the left foot.  

The Board observes that during the March 2006 Board hearing, 
the veteran testified that he currently receives Social 
Security Administration (SSA) disability benefits.  These 
records pertinent to the veteran's SSA claim may be useful in 
determining the current severity of the veteran's service-
connected disabilities on appeal.  However, they have not yet 
been associated with the claims file.  The United States 
Court of Appeals for Veterans Claims held in Murincsak v. 
Derwinski, 2 Vet.App. 362 (1992), that VA's duty to assist 
includes requesting both the SSA decision granting or denying 
benefits and any supporting medical records.  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the issues at hand and should be 
obtained.

Finally, the Board observes that the veteran's most recent VA 
psychiatric examination of record took place in May 2004.  
The Board notes that the duty to assist may require "the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed disability 
will be a fully informed one."  See Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  As the most recent psychiatric 
examination of record is over three years old, it is 
"stale," and may not accurately reflect the current 
severity of the veteran's PTSD symptoms.  

While the Board sincerely regrets the additional delay caused 
by this remand, additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of severity of impairment 
caused by PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi- axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion 
and discussion regarding the severity or 
duration of the PTSD symptoms.  To the 
extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities or to the service- connected 
PTSD.  Any opinion expressed must be 
accompanied by a complete rationale.  

If possible, in the opinion provided, the 
examiner is requested to indicate which 
of the following (a),(b), (c) or (d) best 
describes the current degree of 
impairment caused solely by the PTSD.

(a)  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

(b)  Occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships

(c)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); and the inability to 
establish and maintain effective 
relationships; or,

(d) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation or 
own name.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

